Citation Nr: 1630577	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hepatitis B, from October 1, 2003.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney 

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for hepatitis B, effective August 12, 1998.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating. The RO issued a statement of the case (SOC) in January 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2012, the Board, inter alia, remanded the hepatitis B and TDIU claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action (the issuance of a notice letter to the Veteran, the receipt of VA treatment records, and scheduling VA examinations), the AMC continued to deny the hepatitis B claim (as reflected in a May 2013 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In December 2013, the Board, inter alia, granted a 20 percent disability rating for the Veteran's hepatitis B, effective October 1, 2003 (continuing a 10 percent rating prior to October 1, 2003).  At that time, the Board also remanded the claim for a TDIU (for which an appeal had also been perfected) for a VA medical opinion regarding the combined effects of the Veteran's service-connected disabilities as well as extra-schedular consideration.

Subsequently, in April 2014, the Board issued a Corrective Order correcting typographical errors in the December 2013 decision. 

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties), inter alia, to vacate and remand those portions of the December 2013 decision in which the Board denied an initial disability rating greater than 10 percent for hepatitis B, prior to October 1, 2003, and denied a rating greater than 20 percent for hepatitis B, from October 1, 2003; and returned these matters to the Board for further proceedings consistent with the Joint Motion.

In February 2015, the Board again denied an initial disability rating greater than 10 percent for hepatitis B, prior to October 1, 2003, but remanded the claim for a rating greater than 20 percent for hepatitis B, from October 1, 2003, for further development.

The Veteran appealed the Board's February 2015 decision denying an initial disability rating greater than 20 percent for hepatitis B, prior to October 1, 2003 to the Court.  In a March 2016 Memorandum Decision, the Court affirmed the Board's February 2015 decision denying an initial disability rating greater than 20 percent for hepatitis B, prior to October 1, 2003. 

As such, only the claims for a rating greater than 20 percent for hepatitis B, from October 1, 2003, and for a TDIU remain before the Board.  However, for reasons expressed below, these matters are, again ,being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2015 remand of the higher rating claim remaining on appeal, the Board instructed the AOJ to obtain from the Connecticut VA Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2012;  to send to the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remanded claim; to adjudicate a claim for r a temporary total rating for convalescence, under the provisions of 38 C.F.R. § 4.30, for the period of the Veteran's Interferon treatment (approximately 18 weeks beginning October 2003), then adjudicate the claim for a rating in excess of 20 percent for hepatitis B  from October 1, 2003;to give the Veteran notice and opportunity to perfect appeal if the temporary total rating claim was denied.; and to issue an SSOC if the higher rating claim was not granted.

To date, however, there is no evidence that the AOJ has accomplished any of the actions directed in the February 2015 remand instructions.  As such, remand is necessary to ensure compliance with the instructions of the Board's February 2015 remand, which have been incorporated below.

As for the claim for a  TDIU, although the actions specific to this claim directed in the Board's December 2013 remand have been accomplished, this matter is inextricably intertwined with the higher rating  claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As appellate consideration of the TDIU, at this juncture, would be premature, this matter is being remanded, as well.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Connecticut VA Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2012 Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims for a higher rating and entitlement to TDIU remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a temporary total rating for convalescence, under the provisions of 38 C.F.R. § 4.30, for the period of the Veteran's Interferon treatment (approximately 18 weeks beginning October 2003), then adjudicate the claim for a rating in excess of 20 percent for hepatitis B from October 1, 2003, and the claim for a TDIU.  Adjudicate each claim in light of all pertinent evidence and legal authority.

5.  If the claim for a temporary total rating is denied, provide notice of the denial, as well as notice of the Veteran's appellate rights, to the Veteran and his attorney.  

If the Veteran files a notice of disagreement with the denial furnish to the Veteran and his attorney an appropriate SOC, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that matter. 

The Veteran and his attorney are reminded that an appeal requires the filing of an NOD by or on behalf of a Veteran and a substantive appeal after a SOC is provided.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  Hence the temporary total rating claim will only be before the Board if a timely appeal is perfected.

6.  Unless the claims for a rating in excess of 20 percent for hepatitis B, from October 1, 2003, and for a TDIU are granted to the Veteran's satisfaction, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, surpra.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

